MEMORANDUM *
Joanne Cross appeals from summary judgment entered in favor of Scott C. Arakaki and his law firm in her action for violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (FDCPA), and Hawaii’s unfair and deceptive trade practices law, HRS § 480-2. We affirm.
For purposes of res judicata, there is no question that there was a final judgment on the merits of InPac Realty’s eviction suit against Cross. See Albano v. Norwest Fin. Haw., Inc., 244 F.3d 1061, 1063-64 (9th Cir.2001) (indicating that Hawaii courts apply res judicata when there is a final judgment on the merits in the original suit, the issues raised are the same, and both parties to the case are the same or were in privity with the parties in the original suit); In re Dowsett Trust, 7 Haw. App. 640, 791 P.2d 398, 402 (1990) (settlement dismissing case with prejudice con*444stitutes final judgment for purposes of claim preclusion under Hawaii law). The issues raised in the FDCPA action arise out of the same conflict and the same conduct that was at issue in the eviction suit, in which Cross raised her cross-complaint against InPac. See Pedrina v. Chun, 906 F.Supp. 1377, 1403-06 (D.Haw. 1995). The issues in both actions also pertain to Cross’s lease. Id. A claim under Haw.Rev.Stat. § 480-2 is common to both. Cross could have pursued her FDCPA claims against InPac (with whom Arakaki was in privity for this purpose) or Arakaki in the original action. See In re Dowsett, 791 P.2d at 402-03 (endorsing a functional approach to privity analysis). Because Cross’s FDCPA claim “could have been raised in the earlier state court action! ],” it may be considered the same for purposes of claim preclusion under Hawaii law. See Albano, 244 F.3d at 1064 (internal quotation marks omitted). Accordingly, under Hawaii’s “robust” res judicata rules, see id., Cross’s FDCPA action is barred.
Given this disposition, we do not need to consider Cross’s remaining arguments.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.